DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         STACY DAWN JAEGER,
                              Appellant,

                                      v.

                       ROBERT M. JAEGER, D.O.,
                              Appellee.

                                No. 4D17-829

                             [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2009-DR-
013546-XXXX-NB.

   Stacy D. Jaeger, Wellington, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.